DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
on page 15, lines 5, 9 and 10 recite “stripes” and should recite --strips--.  
Appropriate correction is required.
Claim Objections
Claims 45-62 are objected to because of the following informalities:  
Claim 45 recites “self sampling” in line 1 and should recite --self-sampling--;
Claim 45 recites “absorbancy” in line 3 and should recite --absorbency--;
Claim 46 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 47 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 47 recites “wherein, wherein” in line 1 and should recite --wherein,--;
Claim 48 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 49 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--'
Claim 49 recites “the bodily cavity” in line 3 and should recite --the bodily cavities-- for clarity and consistency;
Claim 50 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 50 recites “comprise one or more” in line 2 and should recite --comprises one or more--;
Claim 50 recites “stripes” in line 3 and should recite --strips--;
Claim 51 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 51 recites “form a multitude of fringes” in lines 2-3 and should recite --form the multitude of fringes--;
Claim 52 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 52 recites “bodily cavity” in line 2 and should recite --bodily cavities-- for clarity and consistency;
Claim 53 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 53 recites “bodily cavity” in line 3 and should recite --bodily cavities-- for clarity and consistency;
Claim 54 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 55 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 56 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 57 recites “Self-sampling kit” in line 1 and should recite --The self-sampling kit--;
Claim 58 recites self sampling” in line 1 and should recite --self-sampling--;
Claim 59 recites “absorbancy” in line 3 and should recite --absorbency--;
Claim 59 recites “the bodily cavity” in line 4 and should recite –a bodily cavity--;
Claim 60 recites “Method for” in line 1 and should recite --The method for--;
Claim 60 recites “the recipient” in line 3 and should recite --the sealable recipient-- for clarity and consistency;
Claim 61 recites “Method for” in line 1 and should recite --The method for--;
Claim 61 recites “into the bodily cavity” in line 2 and should recite --in the bodily cavity--;
Claim 62 recites “Method for” in line 1 and should recite --The method for--;
Claim 62 recites “the presence of a STI” in line 5 and should recite --a presence of an STI--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “means to hold said fringes together” in Claim 51, line 3. From a review of the specification, it appears that the corresponding structure for the means to hold said fringes together, as noted on page 15, lines 17-20 of the originally filed specification, may be “a point of welding, gluing, a knot or a joining element”. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means to hold said fringes (2) together” in Claim 51, line 3;
“means of removal for removing said sampling cloth” in Claim 53, line 2;
“means for preserving or preparing” in Claim 55, line 2; and
"sealing means (54)" in Claim 57, line 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47, 48, 50, 53-55 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the vaginal cavity" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the rectal cavity" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
With respect to claim 48, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 48 recites the broad recitation “thickness of 3 mm or less”, and the claim also recites “preferably 2 mm or less, more preferably 1 mm or less, most preferably 0.6 mm or less” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 50 recites “such as stripes or cords” in lines 2-3.  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 53 recites “such as at least one thread, string, strip, ribbon, wire” in line 3.  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 54 recites the limitation "the dimensions" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites “such as saline water or culture medium” in lines 2-3.  The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 61, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 61 recites the broad recitation a period of time of at least 2 minutes”, and the claim also recites “preferably for 30 minutes, 1 hour, 2 hours, 3 hours, or more” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-55 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,352,513 B1)(Anderson) in view of Vom et al. (US 2014/0073989 A1)(Vom) further in view of Chaffringeon (WO 2017/115125 A1)(Chaffringeon)(cited by applicant).
In Regards to Claim 45: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”) and comprising a sampling cloth made of a flexible fabric (see Anderson: Column 6, lines 39-43 “collector pad 430 can be made from a variety of materials…include cloth”) with 10 a sealable recipient for storing and transporting said sampling cloth (see Anderson Figure 10 and Column 7, line 56 - Column 8, line 65), but is silent to the bodily cavities of humans and animals and a sampling cloth having an absorbency of 3.5 g/g or less.
Vom teaches a sampling device adapted for transcervical sampling (see Vom: Abstract) that is for sampling from bodily cavities of humans and animals (see Vom paragraph [0093] “the patient is a mammal such as, but not limited to, humans, livestock animals such as sheep, cattle and horses, as well as companion animals such as cats and dogs”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling device as taught by Anderson with the sampling device of Vom in order to diagnose, prognose, and/or predict therapeutic outcomes of cervical cancer in humans and animals (see Vom paragraph [0091] and paragraph [0093]). Anderson, as modified by Vom, is silent to a sampling cloth having an absorbency of 3.5 g/g or less. 
Chaffringeon teaches a sampling cloth having an absorbency of 3.5 g/g or less (see Chaffringeon page 4, paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to retain small quantities of bodily fluids (see Chaffringeon page 4, paragraph 3). 
In Regards to Claim 46: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein said at least one specimen is a cell, cell residue, DNA, RNA, protein, virus, bacterium, parasite, or fungus (see Anderson: Abstract “cervical cell collection device”).
In Regards to Claim 47: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein said bodily cavities 15are the vaginal cavity and/or the rectal cavity (see Anderson: Column 3, lines 3-9 “The personal collector is inserted into the vagina until the personal collector contacts the cervix, at which point mucus is removed from the cervix. The sampling collector pad collects a cervical cell sample and is then withdrawn back into the personal collector, which is then withdrawn from the vagina”).
In Regards to Claim 48: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), but is silent to wherein said sampling cloth is made of a fabric with a thickness of 3 mm or less, preferably 2 mm or less, more preferably 1 mm or less, most preferably 0.6 mm or less.
Chaffringeon teaches a sampling cloth made of a fabric with a thickness of 3 mm or less, preferably 2 mm or less, more preferably 1 mm or less, most preferably 0.6 mm or less (see Chaffringeon page 2, lies 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to retain small quantities of bodily fluids (see Chaffringeon page 4, paragraph 3). 
In Regards to Claim 49: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), but is silent to wherein said sampling cloth has 20dimensions so that, after insertion, part of said sampling cloth protrudes outside the bodily cavity.
Chaffringeon teaches a sampling cloth wherein said sampling cloth has 20dimensions so that, after insertion, part of said sampling cloth protrudes outside the bodily cavity (see Chaffringeon page 7, lines 3-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to use “as means for removal for the extraction of the web from the vaginal cavity” (see Chaffringeon page 7, lines 12-14). 
In Regards to Claim 50: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), but is silent to wherein said sampling cloth is made of at least one sheet of fabric and/or comprises one or more fringes, such as strip or cords.
Vom teaches a sampling device adapted for transcervical sampling (see Vom: Abstract) wherein sampling cloth is made of at least one sheet of fabric and/or comprises one or more fringes, such as strip or cords (see Vom: Figure 8, element 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth with fringes of Vom in order to maximize absorption of a sample during use (see Vom paragraph [0126]).
In Regards to Claim 51: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), but is silent to wherein said sampling cloth comprises a multitude of fringes or at least one fringe, which is folded to form a multitude of fringes, together with means to hold said fringes together.
Vom teaches a sampling device adapted for transcervical sampling (see Vom: Abstract) wherein said sampling cloth comprises a multitude of fringes or at least one fringe, which is folded to form a multitude of fringes, together with means to hold said fringes together (see Vom: Figure 8, element 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth with fringes of Vom in order to maximize absorption of a sample during use (see Vom paragraph [0126]).
In Regards to Claim 52: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein at least one of the fringes has a length sufficient to protrude outside the bodily cavity.
Chaffringeon teaches a sampling cloth wherein at least one of the fringes has a length sufficient to protrude outside the bodily cavity (see Chaffringeon page 7, lines 3-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to use “as means for removal for the extraction of the web from the vaginal cavity” (see Chaffringeon page 7, lines 12-14). 
In Regards to Claim 53: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein said sampling cloth is further provided with means of removal for removing said sampling cloth 5from the bodily cavity, such as at least one thread, string, strip, ribbon, wire (see Anderson: Column 6, line 62 “extraction string 1126”). 
In Regards to Claim 54: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein the sealable recipient has the dimensions adapted to house the entire sampling cloth (see Anderson: Column 7, lines 62-65).
In Regards to Claim 55: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein the sealable recipient further contains means for preserving or preparing the specimen, such as saline water 10or culture medium (see Anderson: Column 7, line 65 - Column 8, line 1).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,352,513 B1)(Anderson) in view of Vom et al. (US 2014/0073989 A1)(Vom) further in view of Chaffringeon (WO 2017/115125 A1)(Chaffringeon)(cited by applicant) further in view of Caragine et al. (US 2009/0098559 A1)(Caragine)(cited by applicant).
In Regards to Claim 56: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein the sealable recipient is a jar or tube provided with a thread cap (see Anderson: Column 8, lines 28-40 and line 56 “sealed tube”), but is silent to the jar or tube being plastic.
Caragine teaches a swab device (see Caragine: Abstract) in which the swab holder is made of plastic (see Caragine paragraph [0075] “holder is made of…plastic”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealable recipient as taught by Anderson with the holder of Caragine in order to have a holder that “minimally absorbs or binds” to the sample (see Caragine paragraph [0075]).
Claims 57 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,352,513 B1)(Anderson) in view of Vom et al. (US 2014/0073989 A1)(Vom) further in view of Chaffringeon (WO 2017/115125 A1)(Chaffringeon)(cited by applicant) further in view of Tariyal et al. (US 2016/0324506 A1)(Tariyal).
In Regards to Claim 57: Anderson teaches a self-sampling kit for self-sampling at least one specimen from bodily cavities of humans (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), but is silent to wherein the sealable recipient is a syringe, comprising a barrel, a piston, a discharge orifice provided with 15sealing mean, and stopping elements for fixing and sealing the piston into place inside the barrel.
Tariyal teaches a medical kit for analysis of vaginal biological samples (see Tariyal: Abstract) wherein the sealable recipient is a syringe (see Tariyal paragraph [0108]), comprising a barrel (see Tariyal Figure 3, element 140), a piston (see Tariyal Figure 3, element 146), a discharge orifice provided with 15sealing mean (see Tariyal Figure 3, element 154), and stopping elements for fixing and sealing the piston into place inside the barrel (see Tariyal Figure 4C, element 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealable recipient as taught by Anderson with the sealable recipient being like a syringe of Tariyal in order to compress the sample collector and collect the sample (see Tariyal paragraph [0108]).
Claims 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,352,513 B1)(Anderson) in view of Chaffringeon (WO 2017/115125 A1)(Chaffringeon)(cited by applicant).
In Regards to Claim 58: Anderson teaches a method of using a sampling cloth (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), comprising self-sampling at least one specimen from bodily cavities of humans or animals (see Anderson: Abstract “cervical cell collection device”), wherein said sampling cloth is made of a flexible fabric (see Anderson: Column 6, lines 39-43 “collector pad 430 can be made from a variety of materials…include cloth”) but is silent to wherein said sampling cloth is made of a flexible fabric with an absorbency of less than 3.5 g/g.
Chaffringeon teaches a sampling cloth having an absorbency of 3.5 g/g or less (see Chaffringeon page 4, paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to retain small quantities of bodily fluids (see Chaffringeon page 4, lines 15-26). 
In Regards to Claim 59: Anderson teaches a method for self-sampling (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), at least one specimen from bodily cavities of humans or animals (see Anderson: Abstract “cervical cell collection device”), comprising the steps: a) inserting a sampling cloth made of a flexible fabric (see Anderson: Column 6, lines 39-43 “collector pad 430 can be made from a variety of materials…include cloth”) into the bodily cavity of a human or animal (see Anderson: Column 3, line 4 “the personal collector is inserted into the vagina”); b) removing the sampling cloth from the bodily cavity (see Anderson: Column 3, lines 7-8 “withdrawn back into the personal collector , which is withdrawn from the vagina”), but is silent to the sampling cloth having an absorbency of 3.5 g/g or less. 
Chaffringeon teaches a sampling cloth having an absorbency of 3.5 g/g or less (see Chaffringeon page 4, paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling cloth as taught by Anderson with the sampling cloth of Chaffringeon in order to retain small quantities of bodily fluids (see Chaffringeon page 4, lines 15-26). 
In Regards to Claim 60: Anderson teaches a method for self-sampling (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), at least one specimen from bodily cavities of humans or animals (see Anderson: Abstract “cervical cell collection device”), further comprising the steps: c) placing the sampling cloth inside a sealable recipient (see Anderson: Column 3, lines 9-10 “sampling collector pad is inserted into the fixative container”); 3PCT/IB2014/061970 (RMNV-392020)05/28/2020PRELIMINARY AMENDMENT d) sealing the recipient (see Anderson: Column 8, line 33 “tube which is sealed”).
In Regards to Claim 61: Anderson teaches a method for self-sampling (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”), wherein the sampling cloth is left inserted into the bodily cavity for a period of time of at least 2 minutes, preferably for 30 minutes, 1 hour, 2 hours, 3 hours or more (see Anderson: Column 8, lines 26-27 “The collector can remain in vivo, in contact with the cervix, for as long as necessary to obtain a suitable sample. Preferably, this period of time is about 30 minutes”).
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,352,513 B1)(Anderson) in view of Chaffringeon (WO 2017/115125 A1)(Chaffringeon)(cited by applicant) further in view of Tariyal et al. (US 2016/0324506 A1)(Tariyal).
In Regards to Claim 62: Anderson teaches a method for self-sampling (see Anderson: Abstract “cervical cell collection device can easily and comfortably be used by a woman in the privacy and comfort of her own home”) but is silent to the method being for the diagnostics of STIs (Sexually Transmitted Diseases) comprising the step of determining the presence of a STI by analyzing and identifying said at least one 10specimen from the sampling cloth.
Tariyal teaches a medical kit for analysis of vaginal biological samples (see Tariyal: Abstract) wherein the method is for the diagnostics of STIs (Sexually Transmitted Diseases) comprising the step of determining the presence of a STI by analyzing and identifying said at least one 10specimen from the sampling cloth (see Tariyal paragraph [0120] “assay detects STIs”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sampling method as taught by Anderson with the sampling method of Tariyal in order to detect STIs in a sample (see Tariyal paragraph [0120]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791